DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-12 are indefinite since they merely recite a use without setting forth any active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 9-12 are rejected under 35 U.S.C. 101 because a claim that merely recites a use without setting forth any active, positive steps delimiting how this use is actually practiced is not a proper process claim. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the publication “Mild template removal of SAPO-34 zeolite membranes in wet ozone environment” (hereinafter “the Zhang et al. publication”).

	With regard to claims 1 and 2, the Zhang et al. publication discloses a method of controlling a defect structure of a CHA zeolite membrane (SAPO-34, see the last paragraph of Section 1) comprising calcining the CHA zeolite membrane under an ozone atmosphere at a temperature of 473K (200 0C, see Table 2) at the abstract and Sections 1, 2.3, 3 and 4 and Table 2.
	The prior art is seen as disclosing an example lying with the recited temperature range. Therefore, this limitation is seen as being anticipated. See MPEP 2131.03(I).
	
	With regard to claims 9 and 10, the Zhang et al. publication discloses using the CHA zeolite membrane to separate carbon dioxide and methane, including in natural gas separations at the abstract and the last paragraph of Section 1.

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2012/0024777 A1) in view of the publication “Low-temperature ozone treatment for organic template removal from zeolite membrane” (hereinafter “the Heng et al. publication”), the publication “Mild template removal of SAPO-34 zeolite membranes in wet ozone environment” (hereinafter “the Zhang et al. publication”), and/or Gu et al. (US 2019/0366274 A1).

	With regard to claims 1 and 2, Sugita et al. discloses a method of making a CHA zeolite membrane comprising calcining the CHA membrane at the abstract and paragraphs [0114]-[0116].
	Sugita et al. teaches limiting the calcination temperature to avoid cracking and defect formation, but does not disclose controlling a defect structure by calcining under an ozone atmosphere at the recited temperature.
	The Heng et al. publication discloses calcining a zeolite membrane under an ozone atmosphere at a temperature of 473K (200 0C) to avoid crack formation and lower production costs at the abstract and Sections 1, 2.2, 3.2 and 4 at pages 69-74 and 77.
	The Zhang et al. publication discloses calcining a CHA zeolite membrane under an ozone atmosphere at a temperature of 473K (200 0C, see Table 2) to avoid defect formation and provide complete template removal at the abstract and Sections 1, 2.3, 3 and 4 and Table 2.
	Gu et al. discloses calcining a zeolite membrane under an ozone atmosphere at a temperature of 20-300 0C or 200 0C to avoid cracking and the formation of intercrystal defects at the abstract and paragraphs [0013], [0016] and [0030].
	It would have been obvious to one of ordinary skill in the art to incorporate calcining under an ozone atmosphere of the Heng et al. publication, the Zhang et al. publication, or Gu et al. to allow a lower calcination temperature to be used to avoid crack and deformation formation and to lower production costs, as suggested by the Heng et al. publication at Sections 1, 3.2 and 4 and Gu et al. at paragraph [0016].

	With regard to claim 3, the Heng et al. publication discloses feeding the ozone in a total amount of 50 g/m3 or 100 g/m3 in oxygen at a flow rate of 250 cm3/min (0.00025 m3/min), with calcination being performed for 30 minutes (0.5 hours) at a heating ramp rate of 1 K/min (1 0C/min) at Sections 2.2 and 3.2.
	The ozone feeding rate in g/min can be calculated from the amount of ozone fed and the flow rate, as follows: 50 g/m3 * 0.00025 m3/min = 0.0125 g/min. Similarly, 100 g/m3 yields 0.025 g/min.
	The amount of ozone in vol% can be calculated from the amount of ozone in oxygen assuming an ideal gas, as follows: mass of oxygen in cubic meter = 1 mol/22.4 L * 32 g/mol * 1000 L/m3 = 1428 g/m3. 1428 g/m3 * 1 mol/32 g = 44.6 mol/m3 oxygen. 50 g ozone/m3 * 1 mol/48g = 1.0 mol/m3 ozone. Vol% ozone = 1.0 g/m3 ozone / (1.0 mol/m3 ozone + 44.6 mol/m3 oxygen) = 0.022 = 2.2 vol% ozone. 100 g/m3 ozone yields 4.4 vol% ozone.

With regard to claim 4, Sugita et al. discloses the CHA zeolite membrane being produced by addition of a secondary growth solution containing an organic structure-directing agent, SiO2, H2O, Na2O and Al2O3 at a molar ratio of 0.5-100 or 1-40 : 100 : 3000-50,000 or 4000-20,000 or 5000-15000 : 2-50 or 4-40 : 1-20 to a support where a CHA seed layer is formed and conduction of hydrothermal synthesis at paragraphs [0087]-[008], [0095]-[0102] and [0104]-[0105].
The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claim 5, Sugita et al. discloses the organic structure-directing agent being TMAdaOH, TMAdaBr, TMAdaCl, or TMAdaI at paragraphs [0092]-[0093].

With regard to claim 6, Sugita et al. discloses the hydrothermal synthesis being performed at a temperature of 100-200 0C for 10 hours to 3 days (72 hours) at paragraphs [0111]-[0112].
The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claim 7, Sugita et al. discloses drying the membrane after the hydrothermal synthesis at a temperature of 100 0C for at least 5 hours at paragraphs [0164], [0173] and [0180].
The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claim 8, Sugita et al. discloses the support being alpha-alumina, glass, gamma-alumina, mullite, zirconia, titania, stainless steel or carbon at paragraphs [0048]-[0050].

With regard to claims 11 and 12, Sugita et al. discloses using the CHA zeolite membrane to separate water from a mixture of water and an organic solvent including carboxylic acid or alcohol at paragraphs [0119], [0122]-[0123], [0205] and [0214].

11.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2012/0024777 A1) in view of the publication “Low-temperature ozone treatment for organic template removal from zeolite membrane” (hereinafter “the Heng et al. publication”), the publication “Mild template removal of SAPO-34 zeolite membranes in wet ozone environment” (hereinafter “the Zhang et al. publication”), and/or Gu et al. (US 2019/0366274 A1), and further in view of Hayashi et al. (US 2014/0360938 A1).
Sugita et al. discloses the CHA zeolite membrane being used for gas separation at the abstract and paragraphs [0002] and [0119], but does not mention separating the instantly recited gases.
Hayashi et al. teaches using a CHA zeolite membrane to separate carbon dioxide from methane in natural gas or biogas at the abstract and paragraphs [0006], [0179] and [0288].
It would have been obvious to one of ordinary skill in the art to incorporate the gas separations of Hayashi et al. into the method of Sugita et al. in that such are known gas separations that can be performed using CHA membranes in the art.

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
October 4, 2022